Talmadge, J.
(dissenting) — The Legislature enacted former RCW 43.20B.140 in 1987 to ensure eligible elderly citizens receive necessary nursing home and medical care without regard to cost, but taxpayers should not be forced to bear the cost of such services if, upon the elderly person’s death, their estate had assets and certain hardship conditions were not present. The majority’s analysis, however, ignores the plain language of the recovery statute and our principles governing prospective application of statutes, and provides a windfall to heirs of elderly recipients of government benefits at the expense of Washington taxpayers generally. For these reasons, I respectfully dissent.
*121A. THE PLAIN LANGUAGE OF THE STATUTE
In reviewing a statute, our obligation is to give effect to the intent of the Legislature. We start first with the plain language of the statute. Lacey Nursing Ctr., Inc. v. Department of Revenue, 128 Wn.2d 40, 53, 905 P.2d 338 (1995). If the language of the statute is plain on its face, no further judicial construction is necessary. State v. Heiskell, 129 Wn.2d 113, 122, 916 P.2d 366 (1996); State v. McCraw, 127 Wn.2d 281, 288-89, 898 P.2d 838 (1995). Here, the language of the statute is plain and the intent of the Legislature is manifest. The Legislature intended that where eligible elderly persons received nursing home or medical care at public expense, their estates would be obliged, upon their death, to reimburse the state, if the statute’s hardship conditions were not present.
Former RCW 43.20B.1406 states in pertinent part:
(1) The department is authorized to recover the cost of medical care provided to a recipient who was sixty-five years or older, upon the recipient’s death except:
(a) Where there is a surviving spouse; or
(b) Where there is a surviving child under 21 years of age or blind or disabled as defined in the state plan under Title XIX of the social security act; ....
(2) The department may assert and enforce a claim against the estate of the deceased recipient for the debt in subsection (1) of this section, in accordance with chapter 11.40 RCW.
(Emphasis added.) Thus, the statute empowers the state through the Department of Social & Health Services *122(DSHS) to recoup payments made to an eligible recipient only if all of the statutory requirements are met. The recipient must (1) be deceased, (2) have been 65 years or older when the medical care was provided, (3) have no surviving spouse, (4) have no surviving children under 21 years of age, (5) have no surviving children who are blind, and (6) have no surviving children who are disabled, before DSHS can recover payments made to the recipient.7
As the Court of Appeals noted in In re Estate of Burns 79 Wn. App. 558, 565, 904 P.2d 301 (1995), and In re Estate of Wheeler, No. 34789-6-I, slip op. at 4 (Wash. Ct. App. Oct. 2, 1995), the plain language of RCW 43.20B.140 provides that the recipient’s death is the triggering event for recoupment. Moreover, the existence of a recipient’s survivors cannot be determined until the death of the recipient, whose demise triggers RCW 43.20B.140.
The Legislature also determined recoupment was inappropriate where certain hardship conditions were present. Seeking reimbursement from an elderly recipient’s estate where a surviving spouse, dependent or disabled child were present would create unnecessary hardship for those families.
B. RCW 43.20B.140 APPLIES PROSPECTIVELY ONLY
The parties here all agree RCW 43.20B.140 must be applied prospectively. The majority believes the statute applies retroactively if it allows recoupment by DSHS of benefits paid to eligible recipients prior to the effective date of the statute, but its analysis of retroactivity bogs down in a lengthy discussion of debts and liens. Majority op. at 112-16. Moreover, the majority ignores the clear traditional rule regarding whether a statute is retroactively or prospectively applied. "The key to determining if [a statute] operates retroactively is whether the event triggering its application occurred before or after the amendment took effect.” State v. Belgarde, 119 Wn.2d 711, 722, 837 P.2d 599 (1992).
*123A statute operates prospectively when the precipitating event for the application of the statute occurs after the effective date of the statute, even though the precipitating event had its origin in a situation existing prior to the enactment of the statute.
Aetna Life Ins Co. v. Washington Life & Disability Ins. Guar. Ass’n, 83 Wn.2d 523, 535, 520 P.2d 162 (1974); State ex rel. Am. Sav. Union v. Whittlesey, 17 Wash. 447, 454, 50 P. 119 (1897). Whether a particular application is retroactive will depend upon the determinative or triggering event. See Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 857 n.3, 110 S. Ct. 1570, 1588 n.3, 108 L. Ed. 2d 842 (1990) (Scalia, J., concurring). The critical inquiry in this regard is the relevant activity the rule regulates. Landgraf v. USI Film Prods., 511 U.S. 244, 286, 114 S. Ct. 1522, 1524, 128 L. Ed. 2d 229 (1994) (Scalia, J., concurring).
The activity former RCW 43.20B.140 regulates is DSHS’s recoupment of payments made to recipients. Under the terms of the statute, because recoupment is not triggered until all conditions precedent (such as the absence of hardship) are met, and as those conditions cannot be determined until the death of the recipient, the recipient’s death and the meeting of all contingencies is the "precipitating event” for the application of the statute. The precipitating event here, i.e., the death of Burns and Wheeler and the determination that all hardship conditions were not present, occurred after enactment of former RCW 43.20B.140; thus, the statute is prospectively applied to all benefits received by Burns and Wheeler.
The majority voices a concern about the legal effect of past transactions between DSHS and recipients. Majority op. at 116. But we have stated a statute may be applied prospectively although it affects events occurring prior to its enactment:
A statute is not retroactive merely because it relates to prior facts or transactions where it does not change their legal effect. It is not retroactive because some of the requisites for its actions are drawn from a time antecedent to its passage ....
*124State v. Scheffel, 82 Wn.2d 872, 879, 514 P.2d 1052 (1973) (citing cases), appeal dismissed, 416 U.S. 964, 94 S. Ct 1984, 40 L. Ed. 2d 554 (1974); Belgarde, 119 Wn.2d at 722. Of course, payment of benefits to eligible recipients is a requisite for application of the recovery statute. But, because the statute by its terms is triggered only upon the death of the recipient and the absence of hardship conditions and seeks recovery only from the recipient’s estate, it does not change the legal effect of any past transactions between the recipient and the state. See Kizer v. Hanna, 48 Cal. 3d 1, 767 P.2d 679, 682-84, 255 Cal. Rptr. 412 (1989). The statute affects only the distribution of assets of the estate arising after the statute’s effective date. Id.8
Notwithstanding the unambiguous language of RCW 43.20B.140, the majority adopts the reasoning of the Arkansas Supreme Court in Estate of Wood v. Arkansas Dep’t of Human Servs., 319 Ark. 697, 894 S.W.2d 573 (1995), and the majority in Kizer v. Hanna, 48 Cal. 3d 1, 767 P.2d 679, 255 Cal. Rptr. 412 (1989) (Majority op. at 119), determining recovery statutes may not be applied to benefit payments received prior to the enactment of the statute. The majority agrees with the Arkansas court, which labels payments to recipients under the Arkansas statute as "debts” payable at the death of the recipient.
The majority indicates payments to Burns and Wheeler are properly characterized under the statute as debts of the recipient to be repaid to DSHS upon the recipient’s death. The majority’s assertion (Majority op. at 112) "the time of payment upon a recipient’s death does not change the regulated activity from creation and collection of a debt to disposition of an estate” is untenable in this case as it ignores the importance and effect of the statute’s *125contingency language. Recovery under RCW 43.20B.140 is contingent on the six factors stated above; no debt arises upon the payment of benefits to or for the recipient. See Kizer, 767 P.2d at 684-85.
RCW 43.20B.140 is different from the Arkansas recovery statute, but similar to the California recovery statute. The Arkansas statute contains no hardship contingency language. It simply states that benefits paid to recipients "shall, upon the death of the recipient, constitute a debt to be paid.” See Ark. Code Ann. 20-76-436.9 By contrast, the California and Washington recovery statutes both contain similar hardship contingency clauses. Under neither Washington nor California statutes may recovery of payments occur where the recipient has a surviving spouse, or a child who is dependent, blind or disabled. See former RCW 43.20B.140, and Cal. Code § 14009.5, cited in Kizer, 767 P.2d at 680 n.2.10 Under the Arkansas statute, the state’s right to reimbursement is automatic. Under the Washington and California statutes, the state’s *126right to reimbursement is not triggered until the appropriate hardship contingencies are proved not to be present. Such hardship contingencies cannot be determined until the death of the recipient. Thus, because the right to reimbursement under the Arkansas statute is not subject to hardship conditions and is therefore certain, liability for repayment of benefits attaches with receipt of the payment. By contrast, under the former Washington and California statutes recoupment is not certain until the death of the recipient and a determination of the hardship conditions. No liability attaches with the receipt of the payment.
The decision of the California Supreme Court in Kizer v. Hanna, 48 Cal. 3d 1, 767 P.2d 679, 225 Cal. Rptr. 412 (1989) is based on contingency language comparable to that found in RCW 43.20B.140. In Kizer, the California Supreme Court held any right to reimbursement and corresponding liability arose against the estate after the recipient’s death, and only if enumerated contingencies were met:
[The California recovery statute] states that the Department has a claim against "ihe estate of the decedent. . .” (Emphasis added.) ... It further provides that the Department may not claim reimbursement "where the eligible person was under 65 when services were received, or where there is a surviving spouse, or where there is a surviving child who is under age 21 or who is blind or permanently and totally disabled. . . .” The plain language of the statute dictates that the Department’s right to reimbursement is against the recipient’s estate. Consequently, the Department’s right to reimbursement arises, if at all, at the time of the recipient’s death and is dependent on conditions existing at such time.
Equally clear from the language of [the recovery statute] is the fact that no liability to reimburse the Department arises until the . . . recipient’s death.
Kizer, 767 P.2d at 683 (emphasis added). As the Washington recovery statute contains the same contingencies, the same rationale holds. Because no right to reimbursement *127arose against Burns or "Wheeler until both their deaths and the determination of conditions precedent in each case, no liability arose against the estates until and unless such conditions were met. See Kizer, 767 P.2d at 684-85.
RCW 43.20B.140 operates prospectively only. By its plain language, it is triggered only upon the death of the recipient and proof that the hardship conditions are not present, not when recipients first received payments. The statute was properly applied by the Court of Appeals to the Burns and Wheeler estates, even though its application affects payments received prior to the statute’s enactment.
C. PUBLIC POLICY
Although I agree with Judge Agid in her concurring opinion in Estate of Burns that the plain language of RCW 43.20B.140 resolves the issues now before us without further resort to judicial construction of the statute, Estate of Burns, 79 Wn. App. at 568 (Agid, J., concurring), the majority in the guise of construing the statute raises a number of public policy issues that require analysis.
The majority rejects complete application of the recovery statute because it asserts "vested rights” of the recipients in nursing care and medical payments would be affected. Majority op. at 116. However, the recovery statute authorizes recoupment from the deceased recipient’s estate only after the recipient’s death. As the Court of Appeals correctly recognized, "a testator has no vested right to control the testamentary disposition of property because such disposition rests entirely upon legislative will.” Estate of Burns, 79 Wn. App. at 566 (citing In re Sherwood’s Estate, 122 Wash. 648, 654-55, 211 P. 734 (1922)).11 Any testamentary disposition of estate assets is subject to *128plenary legislative control and must conform to laws in force at the time of the recipient’s death. See In re Ward’s Estate, 183 Wash. 604, 609, 49 P.2d 485, 102 A.L.R. 496 (1935) (citing cases); In re Zeigner’s Estate, 146 Wash. 537, 540, 264 P. 12 (1928); Irwin v. Rogers, 91 Wash. 284, 286-87, 157 P. 690 (1916) (citing cases).
The majority attempts to circumvent this long-standing principle of law by distinguishing Sherwood’s Estate as a tax case, and asserting the analysis stated therein is peculiar to the state’s broad powers of taxation. Majority op. at 113-14. This principle is not limited to tax cases. In Irwin v. Rogers, 91 Wash. 284 (not a tax case), we noted "the right to make a testamentary disposition of property is purely a creature of statute and within absolute legislative control,” id. at 286-87 (citing cases), and holding real estate cannot be devised under a nuncupative will. Id. at 289. In In re Zeigner’s Estate, 146 Wash. 537, 540, 264 P. 12 (1928), a case concerning the effect of a statute on a will executed prior to the statute’s enactment (again, not a tax case), we noted the state’s authority to impose limitations on the right to make testamentary dispositions is absolute and paramount. Zeigner, 146 Wash, at 541. At issue in Zeigner was whether a statute which revoked a will made subsequent to a divorce as to the divorced spouse was applicable to a will executed prior to the statute’s enactment. We stated a will speaks as of the date of the testator’s death, and must conform to the law in force at the time, and held the statute properly applied to the will of a testator who died after the statute’s enactment, even though the will was executed long before the statute’s effective date. Id. at 538-41. We held the statute applied prospectively because the triggering event, death of the testator, occurred after the statute’s effective date, even though it affected á document and expectations of the parties formulated years before.
*129The majority also asserts "Wheeler and Burns could not refrain from dying in order to avoid operation of RCW 43.20B.140.” Majority op. at 118-19. Again, the majority misses the importance of the statute’s contingency language. Death of the recipient is only one of six conditions precedent (and the time of determining four of the six conditions), all of which must he met before recoupment under the statute is triggered.
Any expectations recipients may have regarding testamentary disposition are subject to the laws in force at the time of the recipient’s death. Thus, any distributions from the estates of Burns and Wheeler are subject to the provisions of the recovery statute in force at the time of their deaths.
The majority also asserts it is "unfair” to apply the recovery statute to amounts paid to recipients prior to enactment of the reimbursement provisions. Majority op. at 119. First, it is not the obligation of this Court to assess the wisdom of a legislative enactment, absent a constitutional impediment. We should not substitute our judgment for that of the Legislature and "inquire into the policies underlying a clear legislative enactment.” Heiskell, 129 Wn.2d at 122.
A key element of this supposed unfairness is that the recipients did not know (did not have notice) at the time they received benefits that their estates would be obliged to reimburse the State. Majority op. at 117-18. This argument fails because Washington’s policy has long been to recover from benefit recipients to reimburse the public treasury when the recipients secure assets and later have sufficient assets to reimburse the state.12 This policy finds expression in RCW 74.09.180 (enacted by Laws op 1959, *130ch. 26, § 74.09.180) and 43.20B.060 regarding recovery of benefits paid from tort recoveries; RCW 74.04.530 (enacted by Laws of 1973, 1st ex. sess., ch. 102, § 1; and recodified as RCW 43.20B.720 by Laws of 1987, ch. 75, § 49) regarding recovery of benefits paid from industrial insurance proceeds; and RCW 72.33.690 (enacted by Laws of 1967, ch. 141, § 9; recodified as RCW 43.20B.445 by Laws of 1987, ch. 75, §§ 28, 49) regarding recovery of residential habilitation costs from recipient’s subsequently acquired assets. Furthermore, the general recovery provisions of RCW 43.20B, where many DSHS recovery provisions enacted from 1959 to 1987 are collected and recodified, confirm the longevity and diversity of the policy that recipients must reimburse the public fisc, if they are financially able to do so. See, e.g., RCW 43.20B.320-.370 (recovery of mental illness treatment costs), RCW 43.20B-.620-.645 (recovery of overpayments), RCW 43.20B.120 (recovery of funeral assistance costs).
Specifically, with respect to recoupment of benefits paid to medical and nursing care recipients, Congress authorized recoupment in 1982. See Pub. L. 97-248, Title 1, § 132(b), Sept. 3, 1982, codified as 42 U.S.C. § 1396p. The Legislature authorized recoupment pursuant to federal guidelines in 1987. See, e.g., former RCW 43.20B.140 and n.l, above. Given the longevity of reimbursement policy and the diversity of public benefit payments affected, a careful recipient or attorney for such recipient is hard pressed to claim ignorance of this general recoupment policy as expressed in numerous state and federal enactments.
Finally, the statute itself is not unfair in its application to a recipient’s estate to recover public benefits previously paid, provided the hardship conditions are not present. Again, the analysis of the California Supreme Court in Kizer is instructive. The Kizer court noted the equitable safeguards, comparable to those appearing in the Washington statute, built into California’s recovery statute:
In drafting the [recovery] statute the state recognized that *131allowing reimbursement from a Medi-Cal recipient’s estate may be unfair in certain circumstances. Consequently, [the recovery statute] prohibits claims for reimbursement where the recipient is survived by a spouse or by a blind, disabled or minor child. It also prohibits claims where the recipient was under 65 when the benefits were received. . . [The recovery statute] thus strikes an equitable balance between the competing interests, measured, in part, by conditions existing on the date of the recipient’s death.
Kizer, 767 P.2d at 682.
By its terms, RCW 43.20B.140 carefully balances the interests of the state, the recipient and the recipient’s heirs. Washington has an assistance program which ensures needy persons have access to basic medical and nursing home care without requiring them to sell their homes or impairing their ability to own certain property.13 The present national debate on the funding of entitlement programs like Medicaid demonstrates that, as medical costs rise, the continued fiscal integrity of such programs becomes questionable. Washington’s recovery statute provides an equitable and reasonable method of easing the state’s financial burden, while ensuring the continued viability of public nursing and medical care programs. In short, the recovery statutes enable state assistance programs to help those persons in need when they have such need, yet insures that when the need no longer exists by virtue of the recipient’s death, the benefits paid can be recouped and used to assist others in need, provided no hardship conditions specified in the statute are present. See Kizer, 767 P.2d at 681.
At the same time, recovery statutes prevent the heirs of public nursing and medical care recipients from unfairly benefiting from such assistance programs because, but for these assistance programs, a recipient would probably *132have to sell assets including the family home in order to obtain the funds to pay for nursing and medical care. As a result of the public assistance payments, the heirs are not required to bear the full burden of the recipient’s nursing and medical care during the recipient’s lifetime. Kizer, 767 P.2d at 681-82. But for the presence of taxpayer-funded programs, it is unlikely the recipient would have had any estate at all for the heirs to claim. To allow these estates to pass to heirs without fully reimbursing the taxpayers would be the real inequity.
CONCLUSION
RCW 43.20B.140 must be applied prospectively, as the parties here agree. By its plain language, the statute is triggered only when the recipient of nursing home and medical care benefits dies and the statutory hardship conditions are not present. There is nothing unfair about applying the recovery statute to the estates of these deceased recipients to reimburse the state for benefits which allowed the estates to grow to their present size. The statute’s built-in safeguards protect against undue hardship to vulnerable survivors. The heirs, however, should not receive a windfall at taxpayer expense.
Wheeler and Burns received public benefits totaling $49,604.18 and $17,259.31 respectively.14 The Court of Appeals correctly determined the estates were obliged to fully reimburse DSHS for the benefits paid to Burns and Wheeler. The decisions of the Court of Appeals should be affirmed.
Durham, C.J., and Dolxxver and Sanders, JJ., concur with Talmadge, J.

 The Legislature enacted Laws op 1987, ch. 283, § 13, which was initially codified as RCW 74.09.750; and between 1990 and 1994 as RCW 43.20B.140. Since 1994, the current version of the statute is found at RCW 43.20B.080. The majority mischaracterizes this 1994 statute in stating: "The new statute . . . eliminates the exemption for estates of decedents who leave surviving spouses or children.” Majority op. at 110 n.l. This is not the case. The current Washington recovery statute, RCW 43.20B.080, incorporates the recovery guidelines of 42 U.S.C. § 1396p, which bar recovery from estates of deceased recipients during the lifetime of a surviving spouse, and minor, blind or disabled children. See 42 U.S.C. § 1396p(b)(2).


 An additional unstated requirement of the statute is that the estate actually have assets.


 This position is consistent with our holding in State v. Blank/ LeBlanc, 131 Wn.2d 230 (1997), wherein we applied the rules regarding retroactivity as expressed above in Scheffel and comparable standards as expressed in Aetna and Belgarde, and found no retroactive application where RCW 10.73.160 (which allows an appellate court to order convicted indigent defendants to pay appellate costs and fees for appointed counsel) was applied to recoup costs and fees incurred by defendants prior to the statute’s enactment. The majority’s position here is irreconcilable with our holding in Blank! LeBlanc.


 Ark. Code Ann. 20-76-436:
"Recovery of benefits from recipients’ estates.
"Federal or state benefits in cash or in kind, including, but not limited to, Medicaid, Aid to Families with Dependent Children, and food stamps distributed or paid by the Department of Human Services, as well as charges levied by the Department of Human Services for services rendered, shall, upon the death of the recipient, constitute a debt to be paid. The Department of Human Services may make a claim against the estate of a deceased recipient for the amount of any benefits distributed or paid, or charges levied, by the Department of Human Services.” (Emphasis added.)


 Cal. Welfare and Institutions Code § 14009.5 (1981 amendment) reads:
"Notwithstanding any other provision of this chapter, when a decedent has received health care services under this chapter or Chapter 8 (commencing with Section 14200) the department may claim against the estate of the decedent, or against any recipient of the property of that decedent by distribution or survival an amount equal to the payments for the health care services received. The department may not claim where the eligible person was under 65 when services were received, or where there is a surviving spouse, or where there is a surviving child who is under age 21 or who is blind or permanently and totally disabled, within the meaning of the Social Security Act.
"The department may waive its claim, in whole or in part, if it determines that enforcement of the claim would result in substantial hardship to other dependents of the individual against whose estate the claim exists.” (Emphasis added.)


 "The right of the owner of property to direct what disposition shall be made of it after his death is not a natural right which follows from mere ownership. On the contrary, the right has its sanction in the laws of the state. . . . The state may, if it so chooses, take to itself the whole of such property, or it may take any part thereof less than the whole and direct the disposition of the remainder; and this without regard to the wishes or direction of the person who *128died possessed of it, and without regard to the claims of those to whom he has directed that it he given. Stated in another way, the state’s power over such property is plenary, and its right to direct its disposition unlimited.” Sherwood’s Estate, 122 Wash. at 654-55.


 Washington has also specifically prohibited efforts by spouses of Medicaid benefits recipients to manipulate assets so as to qualify for such public benefits since 1981’s Deccio Amendment. Laws op 1981, 2d ex. sess., ch. 3, § 1, codified as RCW 74.09.532 (repealed by Laws op 1989, ch. 87, § 11; and subsumed by id. at § 4-7, codified as RCW 74.09.565, .575, .585, and .595 referencing broad federal guidelines (i.e., sections 1917 and 1924 of the Social Security Act) which may be found at 42 U.S.C. § 1396p and r-5 regarding allocation and transfer of resources affecting public assistance eligibility).


 Indeed, certain assets such as a residence, home furnishings, and a motor vehicle may be excluded from the determination of a Washington applicant’s eligibility for nursing and medical care. See RCW 74.04.005(1), (7), (10)(a)-(c), and (12). Cf. Kizer, 767 P.2d at 680 n.3 and 681.


 Wheeler left an estate with assets totaling $73,000.